*122ON MOTION POE REHEARING.
Rombatjer, P. J.
— We are referred by the plaintiff to Croioley v. Wallace, 12 Mo. 143, for the purpose of showing that, where divers acts concur to make a conveyance, the original act shall be preferred, and to this the other acts shall have relation. In that case, the plaintiff claimed as purchaser at sheriff’s sale under an execution against the defendant. The sale took place prior to the institution of the suit, but the sheriff ’ s deed was not delivered until afterwards. The court held that the deed related back to the date of the sale; but, since it was decided in Shumate v. Reavis, 49 Mo. 333, that, even as to third parties, who have notice of the sale, the sheriff’s deed relates back to the sale, the proposition was self-evident. The plaintiff in that case was legally entitled to possession at the date of the institution of the suit, and the sheriff’s deed was simply documentary evidence of that fact, without which he could not have recovered in an action of ejectment. Here, however, the question is not whether, at the date of the alleged trespasses, the plaintiff was entitled to possession, but whether it was in possession, either actual or constructive, because it is settled by a long line of adjudications in this state that a person cannot maintain an action of trespass unless he is in possession of the land, and that he cannot be in constructive possession of the land even under a legal title, where the land is adversely occupied by another. Cochrane v. Whitesides, 34 Mo. 417 ; Brown v. Carter, 52 Mo. 46; More v. Perry, 61 Mo. 174; Hawkins v. Roby, 77 Mo. 140; Atkison v. Henry, 80 Mo. 670; Lindenbower v. Bentley, 86 Mo. 515; Brown v. Hartzell, 87 Mo. 564.
In the case at bar the defendant gave evidence of title in himself. If he cut any timber on the land (of which fact the evidence is of the vaguest character), he did so under claim adverse to the plaintiff, and the court so found and so instructed the jury. To that extent the *123defendant exercised a right of adverse possession to the plaintiff, and there was no evidence that- the plaintiff ever had been in possession of the land. How, under these facts, there could be a constructive possession in plaintiff, even if the fiction of relation could apply, is not evident.
It is an error to suppose that the plaintiff has no remedy. It may bring an action of ejectment against the defendant, and, under the authorities above cited, may recover for the timber cut as for waste. If the facts justify it, it may probably even bring an action of trover. Whether such an action will lie under the facts shown by this record, it is unnecessary to decide.
But, even if the plaintiff had no remedy, the case would not be one of a wrong without a remedy. The use of the words wrong and remedy in such a case is a mere play upon words, because the fact that the law furnishes no remedy is equivalent to the fact that the plaintiff suffered no legal wrong.
Even if an action of trover would lie under the facts of this case, we are satisfied that a statutory action of trespass for treble damages cannot, by amendment, be turned into an action of trover, and hence we did not remand the case.
Motion for rehearing overruled.